United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Fort Worth, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1701
Issued: March 9, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On June 17, 2009 appellant filed a timely appeal from a December 23, 2008 merit
decision of the Office of Workers’ Compensation Programs denying her claim for an
occupational disease and a May 20, 2009 decision finding that she had abandoned her request for
an oral hearing before an Office hearing representative.1 Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of the case.
ISSUES
The issues are: (1) whether appellant established that she sustained an occupational
disease causally related to the factors of her federal employment; and (2) whether the Office
properly found that appellant abandoned her request for an oral hearing before an Office hearing
representative.
On appeal, appellant contends that she did not receive notice of her scheduled oral
hearing.
1

The Board received appellant’s appeal on June 25, 2009 by letter postmarked June 17, 2009.

FACTUAL HISTORY
On September 4, 2008 appellant, then a 55-year-old small package and bundle sorting
clerk, filed an occupational disease claim (Form CA-2) alleging that she sustained an injury to
her knee from twisting and bending while sweeping and loading trays to all-purpose containers.
She further claimed a shoulder injury from lifting and pulling trays from the upper sections of
racks in automation. Appellant indicated that she first realized her conditions were caused or
aggravated by her employment on August 29, 2008. She also stated that she first noticed her
knee condition in January 2008 and her shoulder condition in May 2008. The employing
establishment controverted the claim.
By letter dated September 10, 2008, the Office notified appellant of the deficiencies in
her claim and requested she provide additional factual and medical evidence.
A position description of a parcel post distributor listed duties including operating an
electromechanical parcel post sorting machine and bundling machine and other clerical duties as
assigned.
Appellant subsequently submitted statements dated August 29 and September 20, 2008
describing the history of her knee and shoulder conditions. She claimed that she first noticed her
shoulder hurting in May 2008 while working in automation. Appellant stated that she felt as
though she strained her shoulder while sweeping mail on the top tier of the machines, pulling and
lifting trays and loading them into all-purpose containers. She further stated that she experienced
pain while sweeping heavy top trays, reaching to pull trays down from the top rack of the
machine, reaching above her head, making new boxes for the small packages and bundle sorting
setup and lifting heavy flat sorter tubs. Appellant alleged that her shoulder condition had
worsened and that she had limited mobility. Further, she claimed that she twisted her knee in
January 2008 while bending and twisting while loading the bottom section of an all-purpose
container with full trays. Appellant stated that her knee made a loud popping sound at the time
and since the injury her knee catches and locks intermittently and aches continually.
Medical chart notes for the period December 21, 1992 through September 16, 2002
addressed a July 8, 1993 right shoulder and neck injury due to sweeping a machine and a
March 18, 1994 left hip, buttocks and back injury from picking up tray of flats.
By decision dated December 23, 2008, the Office denied appellant’s occupational disease
claim on the grounds that the factual evidence was insufficient to establish that her claimed work
factors occurred as alleged. Further, it found that she did not submit sufficient medical evidence
containing a diagnosis which could be connected to the claimed work factors.
On January 13, 2009 appellant filed a request for an oral hearing before an Office hearing
representative.
In an April 1, 2009 letter, the Office notified appellant that an oral hearing before an
Office hearing representative was scheduled for May 7, 2009 at 10:00 a.m.
By decision dated May 20, 2009, an Office hearing representative found that appellant
abandoned her request for an oral hearing.
2

LEGAL PRECEDENT -- ISSUE 1
An employee who claims benefits under the Federal Employees’ Compensation Act2 has
the burden of establishing the occurrence of an injury at the time, place, and in the manner
alleged, by a preponderance of the reliable, probative and substantial evidence.3 An injury does
not have to be confirmed by eyewitnesses in order to establish the fact that an employee
sustained an injury in the performance of duty, but the employee’s statements must be consistent
with the surrounding facts and circumstances and his or her subsequent course of action.4 An
employee has not met his or her burden of proof of establishing the occurrence of an injury when
there are such inconsistencies in the evidence as to cast serious doubt upon the validity of the
claim.5 Such circumstances as late notification of injury, lack of confirmation of injury,
continuing to work without apparent difficulty following the alleged injury, and failure to obtain
medical treatment may, if otherwise unexplained, cast sufficient doubt on an employee’s
statements in determining whether a prima facie case has been established.6 However, an
employee’s statement alleging that an injury occurred at a given time and in a given manner is of
great probative value and will stand unless refuted by strong or persuasive evidence.7
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.8
ANALYSIS -- ISSUE 1
The issue is whether appellant established that she sustained an occupational disease
causally related to the factors of her federal employment. The Office denied the claim on the
grounds that appellant did not submit a sufficiently detailed statement identifying the work
factors that she believed caused an employment injury.
The Board finds that appellant has established the factual requirements of her
occupational disease claim. In her claim form and subsequent statements, appellant specifically
identified the employment duties that she believed caused her shoulder condition. These duties
included sweeping heavy top trays, reaching to pull trays down from the top rack of a machine,
2

5 U.S.C. §§ 8101-8193.

3

D.B., 58 ECAB 464 (2007); George W. Glavis, 5 ECAB 363, 365 (1953).

4

M.H., 59 ECAB ___ (Docket No. 08-120, issued April 17, 2008); George W. Glavis, supra note 3.

5

S.P., 59 ECAB ___ (Docket No. 07-1584, issued November 15, 2007); Gus Mavroudis, 9 ECAB 31, 33 (1956).

6

M.H., supra note 4; John D. Shreve, 6 ECAB 718, 719 (1954).

7

S.P., supra note 5; Wanda F. Davenport, 32 ECAB 552, 556 (1981).

8

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

3

lifting trays and loading them into all-purpose containers, making new boxes for the small
packages and bundle sorting setup and lifting heavy flat sorter tubs. Further, appellant stated that
her claimed knee condition was related to bending and twisting while loading the bottom section
of all-purpose containers with full trays. Appellant’s statements regarding her employment
duties are relatively consistent with each other, the provided position description and the
surrounding circumstances. There is no evidence from the employing establishment to refute her
claims regarding her employment activities.9 Therefore, the Board finds that appellant has
sufficiently identified and established the employment factors that she believed caused an
employment injury.
Although appellant established the factual aspect of her claim, she still has the burden to
show that she sustained a resulting injury due to her employment factors.10 The only medical
evidence in this case is medical chart notes for the period December 21, 1992 through
September 16, 2002. There is no evidence that these notes were signed by a physician, nor do
they provide a diagnosis or explain how appellant sustained a shoulder or knee injury due to her
employment factors. Moreover, the notes predate appellant’s claimed conditions, which did not
manifest until 2008. Thus, the chart notes are of diminished probative value.11 Appellant did not
submit any evidence containing a rationalized medical opinion explaining how she sustained a
diagnosed shoulder or knee condition causally related to her identified employment factors.
Therefore, the Board finds that the medical evidence of record is insufficient to establish that
appellant sustained an injury causally related to employment factors.12
LEGAL PRECEDENT -- ISSUE 2
Under the Act and its implementing regulations, a claimant who has received a final
adverse decision by the Office is entitled to receive a hearing upon writing to the address
specified in the decision within 30 days of the date of the decision for which a hearing is
sought.13 Unless otherwise directed in writing by the claim, the Office hearing representative
will mail a notice of the time and place of the hearing to the claimant and any representative at
least 30 days before the scheduled date.14 The Office has the burden of proving that it mailed
notice of a scheduled hearing to a claimant.15
The authority governing the abandonment of hearings rests with the Office’s procedure
manual, which provides that a hearing can be abandoned only under very limited circumstances.
All three of the following conditions must be present: the claimant has not requested a
9

See Louise F. Garnett, 47 ECAB 639 (1996); Loise G. Moore, 20 ECAB 165 (1968).

10

See Roy L. Humphrey, supra note 8.

11

See E.A., 58 ECAB 677 (2007); Merton J. Sills, 39 ECAB 572 (1988).

12

See A.D., 58 ECAB 149 (2006).

13

5 U.S.C. § 8124(b)(1); 20 C.F.R. § 10.616(a).

14

20 C.F.R. § 10.617(b).

15

See Michelle R. Littlejohn, 42 ECAB 463 (1991).

4

postponement; the claimant has failed to appear at a scheduled hearing; and the claimant has
failed to provide any notification for such failure within 10 days of the scheduled date of the
hearing. Under these circumstances, the Branch of Hearings and Review will issue a formal
decision finding that the claimant has abandoned her request for a hearing and return the case to
the district Office.16
ANALYSIS -- ISSUE 2
By decision dated December 23, 2008, the Office denied appellant’s occupational disease
claim. Appellant timely requested an oral hearing before an Office hearing representative. In an
April 1, 2009 letter, it notified her that an oral hearing was scheduled for May 7, 2009 at
10:00 a.m. The record shows that appellant did not appear for the scheduled hearing. Further,
she did not request a postponement of the hearing or explain her failure to appear at the hearing
within 10 days of the scheduled hearing date of May 7, 2009. Therefore, the Board finds that she
abandoned her request for a hearing.17
On appeal, appellant contends that she did not receive notice of the scheduled hearing.
The record reflects that a copy of the April 1, 2009 hearing notice was mailed to appellant’s last
known address of record and was not returned as undeliverable. The Board has found that, in the
absence of evidence to the contrary, a letter properly addressed and mailed in the due course of
business, such as in the course of the Office’s daily activities, is presumed to have arrived at the
mailing address in due course. This is known as the mailbox rule.18 As the Office properly
mailed a hearing notice to appellant’s address of record, it is presumed to have arrived at her
mailing address.
CONCLUSION
The Board finds that appellant established the factors of her federal employment that she
believed caused an injury. However, the Board also finds that appellant did not establish that she
sustained an injury causally related to her employment factors. Finally, the Board finds that the
Office properly found that appellant abandoned her request for an oral hearing before an Office
hearing representative.

16

Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Reviews of the Written Record, Chapter
2.1601.6(e) (January 1999). See also G.J., 58 ECAB 651 (2007).
17

See id.

18

Jeffrey M. Sagrecy, 55 ECAB 724 (2004); James A. Gray, 54 ECAB 277 (2002).

5

ORDER
IT IS HEREBY ORDERED THAT the May 20, 2009 and December 23, 2008
decisions of the Office of Workers’ Compensation Programs are affirmed, as modified.
Issued: March 9, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

6

